DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of February 22, 2022.  Claims 1-4, 6-8, 10, 12-17, 19, 21, 22, 24, 26, 28 and 50 are presented for examination, with Claims 1 and 50 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 12-17, 19, 21, 22, 24, 26, 28 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0092259 (“Greer”) in view of U.S. Patent Publication No. 2013/0264948 (“Orillard”).
Regarding Claim 1, Greer discloses a method of controlling color of light in a room (Abstract, lines 1-5; [0040]; Fig. 5; [0078]) having one or more tintable windows (110 in Fig. 2, details in Fig. 3; [0047]-[0048]), the method comprising: 
	determining one or more new settings for artificial interior lighting in the room (by setting the transmissivity of the tintable windows; [0040]; [0048]), wherein the one or more new settings are determined to obtain a color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]) and wherein the one or more new settings for the artificial light are determined using a current tint state of at least one of the one or more tintable windows (i.e., darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0055; see also, Fig. 3; [0047]-[0048]); and 
	sending control signals over a communication network (output of device control unit 120 in Fig. 2; [0058]) to adjust the artificial interior lighting to the one or more new settings ([0063]; [0075]).
	Although Greer clearly discloses settings for adjusting the artificial interior lighting in a room using tint states of tintable windows, in order to produce a neutral or aesthetically pleasing illumination color spectrum, Greer does not appear to specifically disclose that the settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light.
	However, Orillard, in the same field of endeavor of control systems for active window glass managing to control the color of light in a room, teaches that settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light (using CRI sensor 14 in Fig. 1; [0063]; [0072]; [0076]).


	Regarding Claim 2, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are configured to provide a desired color rendering index value (using CRI sensor 14 in Fig. 1 of Orillard; [0063]; [0072]; [0076]).

	Regarding Claim 3, the combination of Greer in view of Orillard further teaches 
	calculating an external CRI value using (i) measurements taken by one or more external sensors (external sensors 160 in Fig. 2 of Greer (see also [0053] “outdoor color temperature” in Greer) using CRI sensor 14 of Orillard; [0091] of Orillard) or (ii) clear sky irradiance ([0094] of Orillard); 
	transforming the external CRI value to a current internal CRI value using the current tint state of the at least one of the tintable windows ([0022]; [0076]-[0079] of Orillard); and 
	wherein the one or more new settings are determined to change the current internal CRI value to the desired CRI value ([0072]; [0076] of Orillard).



	Regarding Claim 6, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are determined using a current internal CRI value in the room and the current internal CRI value is determined using weather feed data ([0053] of Greer in combination with CRI sensor of Orillard).

	Regarding Claim 7, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are determined using a current internal CRI value in the room and the current internal CRI value is determined using measurements taken by one or more internal sensors (using CRI sensor 14 in Fig. 1; [0062]; [0072]; [0076] of Orillard).

	Regarding Claim 8, the combination of Greer in view of Orillard further teaches wherein the one or more internal sensors are located in an activity area of an occupant in the room during operation or at or near the artificial interior lighting (using CRI sensor 14 in Fig. 1; [0062]; [0072]; [0076] of Orillard).

or one or more internal sensors for use in determining the one or more new settings for the artificial interior lighting ([0053]-[0054]; [0075] of Greer).

	Regarding Claim 12, the combination of Greer in view of Orillard further teaches wherein the desired CRI value is determined using historical data from user input ([0073]; [0110] of Greer using CRI sensor of Orillard).

	Regarding Claim 13, the combination of Greer in view of Orillard further teaches wherein the desired CRI value is determined from user input received at a wall unit or a remote control ([0073]; [0110] of Greer using CRI sensor of Orillard).

	Regarding Claim 14, the combination of Greer in view of Orillard further teaches wherein the one or more new settings include one or more of 
	(i) selecting color or colors (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]), 
	(ii) activating lights in one or more areas, and 
	(iii) selecting one or more light intensity levels.

	Regarding Claim 15, the combination of Greer in view of Orillard further teaches	calculating an external CRI value (external sensors 160 in Fig. 2 of Greer (see 
	transforming the external CRI value to a current internal CRI value using the current tint state of the at least one of the one or more tintable windows, wherein the one or more new settings are determined to change the current internal CRI value to the desired CRI value ([0022]; [0076]-[0079] of Orillard).

	Regarding Claim 16, the combination of Greer in view of Orillard further teaches determining the clear sky irradiance using a sun position and a window configuration ([0079]-[0085]; [0094] of Orillard).

	Regarding Claim 17, the combination of Greer in view of Orillard further teaches determining a new tint state for the one or more tintable windows using the desired CRI value (using CRI sensor 14 in Fig. 1 of Orillard; [0063]; [0072]; [0076]); and providing instructions over the communication network to transition tint of the one or more tintable windows to the new tint state ([0059]-[0061] of Orillard).

	Regarding Claim 19, the combination of Greer in view of Orillard further teaches wherein each of the one or more tintable windows is an electrochromic window ([0001]-[0002] of Greer).

	Regarding Claim 21, the combination of Greer in view of Orillard further teaches wherein adjusting the artificial interior lighting to the one or more new settings is 

	Regarding Claim 22, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are configured to generate illumination from the artificial interior lighting with a first wavelength range complementary to a second wavelength range of light transmitted through at least one of the tintable windows in the current tint state (by setting the transmissivity of the tintable windows; [0040]; [0048]; see also [0090] of Greer).

	Regarding Claim 24, the combination of Greer in view of Orillard further teaches wherein the one or more new settings for the artificial interior lighting are configured to generate illumination that in combination with light transmitted through at least one of the tintable windows in the current tint state generates the desired color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 26, the combination of Greer in view of Orillard further teaches wherein the desired color of light in the room includes (i) wavelengths of red light, blue light, and green light or (ii) a spectral content of natural light (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).


	sending control signals over the communication network to adjust the one or more tintable windows to the new tint state (output of device control unit 120 in Fig. 2; [0058]); 
	wherein adjustments of the artificial interior lighting to the one or more new settings and the one or more tintable windows to the new tint state generate a combined illumination impinging a surface in an occupancy region, the combined illumination having (i) a spectral content of red light, blue light, and green light or (ii) of natural light (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 50, Greer discloses at least one controller (120 in Fig. 2; [0050]) for controlling color of light in a room (Abstract, lines 1-5; [0040]; Fig. 5; [0078]) having one or more tintable windows (110 in Fig. 2, details in Fig. 3; [0047]-[0048]), the at least one controller comprising: 
	a computer readable medium having control logic (131; [0050]); and 
	circuitry (130) in communication with the computer readable medium (131) and with the one or more tintable windows (110), 
	wherein the control logic is configured to: 

		send, or direct sending of, control signals (output of device control unit 120 in Fig. 2; [0058]) to adjust the artificial interior lighting to the one or more new settings ([0063]; [0075]).
	Although Greer clearly discloses settings for adjusting the artificial interior lighting in a room using tint states of tintable windows, in order to produce a neutral or aesthetically pleasing illumination color spectrum, Greer does not appear to specifically disclose that the settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light.
	However, Orillard, in the same field of endeavor of control systems for active window glass managing to control the color of light in a room, teaches that settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light (using CRI sensor 14 in Fig. 1; [0063]; [0072]; [0076]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method for controlling .

Response to Arguments
Applicants’ arguments filed February 22, 2022 have been fully considered but they are not persuasive.
	Applicants argue, on page 8 of their response, with respect to the current Sec. 103 rejection of the claims over Greer in view of Orillard set forth above, in essence that Greer and Orillard are silent regarding using a current tint state of a tintable window to determine new settings for the artificial light source.
	The examiner cannot concur with Applicants argument because, (i) determining a setting for lighting in a room is clearly disclosed in Greer (i.e., a desired color, see paragraph [0040]); (ii) wherein the setting is determined to obtain a lighting in the room using a current tint state is also disclosed in Greer (i.e., data 134 in Fig. 2 includes transmissivity level inputs, see paragraphs [0075] and [0053]-[0055]); and (iii) adjusting the lighting to the setting is further clearly disclosed in Greer (i.e., in 110 in Fig. 2, details in Fig. 3, and see paragraphs [0047]-[0048]), thereby meeting the presently claimed recitations.
	Further, it is Greer not Orillard that is cited for these features.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2013/0158790 (“McIntyre”) relates to a photo-electrochromic window tinter.
	U.S. Patent Publication No. 2011/0066302 (“McEwan”) relates to an intelligent energy-saving system and method.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844